Broyles, J.
1. A second affidavit of illegality is not maintainable if based on the same facts that the first affidavit was based upon. The fact that the first affidavit was dismissed, without a trial of the issues raised or attempted to be raised by it, does not make an exception to the rule. Civil Code, § 6288; Hurt v. Mason, 2 Ga. 367; Leonard v. Collier, 53 Ga. 388 (3) ; Burnett v. Fouche, 77 Ga. 550; Fuller v. Vining, 87 Ga. 600 (13 S. E. 635) ; Baker v. Smith, 91 Ga. 143 (16 S. E. 967) ; Binder v. Ragsdale, 100 Ga. 400 (28 S. E. 165); Cone Export &c. Co. v. McCalla, 113 Ga. 17 (38 S. E. 336).
2. There was no error in dismissing the second affidavit of illegality, nor in overruling the motion for a new trial. Judgment affirmed.